DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Request for Continued Examination filed on 01/11/2021.  Claims 1-4, 6-10, 12-18, and 20-22 have been amended. Claims 11 and 19 have been canceled previously. Therefore, claims 1-10, 12-18 and 20-22 are pending in this office action, of which claims 1 and 13 are independent claims. 

Claim Objections
Claims 8 and 21 objected to because of the following informalities: the recited limitation “less engaged user” and lacks antecedent basis.  
Claim 20 depends on rejected claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Response to Arguments
Applicant’s arguments, see pages 12-13, filed 1/11/2021, with respect to the double patenting rejection have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant’s arguments, see pages 10-13, filed 1/11/2021, with respect to the rejections of claims 1-10, 12-18 and 20-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and review, a new ground(s) of rejection is made in view of Marra et al., US 8903909 B1 (hereinafter “Marra”).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7-9, 13, 17-18 and 21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Marra et al., US 8903909 B1 (hereinafter “Marra”).
As to claims 1 and 13, 
Marra teaches a method comprising: receiving a request from a viewing user of an online system for posts associated with a plurality of other users of the online system for presentation on a newsfeed of the viewing user (Mara, col. 5 lines 18-28, social network presents (i.e., receive) a stream of content (i.e., newsfeed) that is tailored to the interests of the user.  See Fig. and Fig. 6 newsfeed contents for viewing user 1 and posts associated with user 2,3 are presented); 
selecting candidate posts for the viewing user, the candidate posts posted by one or more other users of the online system (Mara, col. 5 lines 18-28, social network presents (i.e., receive) a stream of content (i.e., newsfeed) that is tailored to the interests (i.e., selected based on user interest) of the user.  Fig. 6 shows newsfeed contents for viewing user 1 and posts associated with user 2,3 are presented and represents candidate posts); 
ranking the candidate posts for presentation on the newsfeed to the viewing user (Marra, Fig. 8 shows message/post are presented based on quality factors);
determining a neediness value for each other user of the one or more other users associated with the candidate posts (Marra, col. 10 lines 9-29, The lack of high-quality messages in the stream of the user may cause the user to become disengaged. Therefore, if few or no high-quality messages are found, the method 404 continues in step 526 of FIG. 5B. However, if there are a number of high-quality messages in the user's stream, the method 404 proceeds to determine 514 the duration of this session of interaction with the social network, and thus the stream. In some embodiments, the abandonment detection module 204 includes session duration statistics that can are used to identify an average session duration time before users become disengaged. In one embodiment, the predefined threshold is set to be a minute or some other amount of time before the average session disengagement time. If the session duration is greater than the threshold, the method 404 proceeds to step 526. However if the session duration is not greater than the threshold, the method 404 continues to determine 518 whether and engaging message should be presented before the pagination boundary (i.e., the placement of the engaging message represents neediness value), 
the neediness value for the other user determined by comparing historical interactions with the online system associated with the other user to a set of engagement criteria indicative of an overall level of engagement of the other user with the online system (Marra, col. 10, lines 19-42, the abandonment detection module 204 includes session duration statistics (i.e., historical interaction) that can are used to identify an average session (i.e., overall level of engagement with the online system) duration time before users become disengaged. In one embodiment, the predefined threshold is set to be a minute or some other amount of time before the average session disengagement time. If the session duration is greater than the threshold, the method 404 proceeds to step 526. However if the session duration is not greater than the threshold, the method 404 continues to determine 518 whether and engaging message should be presented before the pagination boundary);
(Marra, col. 9 lines 6-22, The method 400 begins by determining 402 the context of user interaction with the content stream. In one embodiment, this is performed by the context identification module 202. As described above, the method 400 may determine 1) determine the state of whether messages in the content stream are unread or read, 2) determine the quality level of messages in the content stream, 3) receive global signals such as the number of posts that have been read by the user compared to the number of posts(i.e., threshold level)  that are read before a user typically disengages, 4) receive local signals such as the number of posts that have been read by the user compared to the number of posts (i.e., threshold level) that this user reads before typically disengaging, 5) determine the duration of the current session of the user, 6) determine whether the page loading time is long and a prompt should be included before the pagination boundary, and 7) receive any other signals from the social network application 104 (i.e., overall engagement of the disengaged user);
modifying, based on the neediness value of the disengaged user, the ranking of the candidate posts to increase the ranking of the candidate post associated with the disengaged user relative to others of the candidate posts, the modifying increasing the likelihood the candidate post of the disengaged user is viewed by the viewing user on the newsfeed (Marra, col. 11 lines 24-43, In this embodiment of the user interface 700, the messages or posts are shown in simplified block diagram form as compared with the posts of FIG. 6. The stream shown in FIG. 7 illustrates a plurality of messages 702, 704, 620, 706 and 708 in the user's stream. The engagement extension module 116 has identified that there are only two unread messages 702, 704 in the stream for this user. Thus the engagement extension module 116 adds injected message/post 620 into the user stream. The engagement extension module 116 advantageously places the injected message/post 620 after the last unread message and before the first read message. Thus it will be apparent how the present invention attempts to extend the engagement of the user by adding engaging content at the proper position in the user stream);
selecting a set of the candidate posts based at least in part on the modified ranking (Marra, col. 11 lines 24-43 and Fig. 7, the engagement extension module 116 advantageously places the injected message/post 620 after the last unread message and before the first read message(i.e., modified ranking). Thus it will be apparent how the present invention attempts to extend the engagement of the user by adding engaging content at the proper position in the user stream); and 
sending the selected set of candidate posts for display to the viewing user on the newsfeed (Marra, Fig. 7 shows user interface 700 for presenting a content stream(i.e., newfeed) including the inserted engaging message).
As to claims 7 and 17,
Marra teaches determining the neediness value for each other user of the one or more other users comprises: comparing the historical interactions with the online system associated with the other user to respective threshold interaction levels (Marra, col. 6 lines 45-66, the abandonment detection module 204 measures the number of messages, posts or photos that the user has reviewed. The abandonment detection module 204 tracks a global number which indicates the average number of messages that users typically review (i.e., historical interaction) before abandoning the content stream. The abandonment detection module 204 also tracks a local number which indicates the number of messages that this particular user typically reviews before abandoning the content stream. If the number of messages (i.e., interaction level) read by the user in his/her current context is greater than a global number or local number, the abandonment detection module 204 signals that there is a risk of the user disengaging. In yet another example, the abandonment detection module 204 maintains statistics on the duration of user sessions and the time at which users lose interest in the content stream. If the duration of the user's current session is close to point in time where users disengage, the abandonment detection module 204 signals that there is a risk of user disengaging. In another signal that is received by the abandonment detection module 204 is the time that is required for the content to load in the user's browser. If that time is greater than a predefined threshold, the abandonment detection module 204 may require the insertion of a post to extend engagement before the pagination boundary). 

As to claims 8 and 21, 
		Marra teaches the neediness value is proportional to a difference between the historical interactions associated with the less engaged user and the threshold interaction levels (Marra, col. 6 lines 45-66, the abandonment detection module 204 measures the number of messages, posts or photos that the user has reviewed. The abandonment detection module 204 tracks a global number which indicates the average number of messages that users typically review (i.e., historical interaction) before abandoning the content stream. The abandonment detection module 204 also tracks a local number which indicates the number of messages that this particular user typically reviews before abandoning the content stream. If the number of messages (i.e., interaction level) read by the user in his/her current context is greater than a global number or local number, the abandonment detection module 204 signals that there is a risk of the user disengaging. In yet another example, the abandonment detection module 204 maintains statistics on the duration (i.e., interaction levels) of user sessions and the time at which users lose interest in the content stream. If the duration of the user's current session is close to point in time where users disengage, the abandonment detection module 204 signals that there is a risk of user disengaging. In another signal that is received by the abandonment detection module 204 is the time that is required for the content to load in the user's browser. If that time is greater than a predefined threshold, the abandonment detection module 204 may require the insertion of a post to extend engagement before the pagination boundary).
As to claims 9 and 18,
Marra teaches modifying the ranking of the candidate posts for the viewing user to increase the ranking of the candidate post associated 4with the disengaged user comprises increasing the ranking of the candidate post associated with the disengaged user by an amount proportional to the neediness value of the disengaged user (Marra, col. 7 lines 7-13, The abandonment detection module 204 is coupled to provide the risk of disengagement signals to engaging post generator 206 and the post or message injection module 208. In some embodiments, the abandonment detection module 204 also detects the boundary between messages in the content stream to identify the appropriate placement (i.e., an amount proportional) for the insertion of engaging messages). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 10, 12, 14-15, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Marra” and in view of Paek, US 20120150772 A1 (hereinafter “Paek”).

As to claim 2,

However, Paek teaches the neediness values of the one or more other users are determined using posts posted by the one more other users (Paek, para 0028, The other users can also be users who have a pattern of explicit actions in common (e.g., share a common behavior pattern) with the particular user, where these actions are in response to viewing a social newsfeed.  Various patterns of explicit actions can be measured to determine such a commonality.  One exemplary pattern of explicit actions that can be measured is the frequency by which a given user posts their own content (such as a comment, among other things) in response to viewing their social newsfeed). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Marra by adding the personalized model which predicts the importance to the user of data elements within a current social newsfeed being delivered to the user in order to improve overall user engagement as taught by user. 
As to claims 3 and 14,
The combination of Marra and Paek teaches the historical interactions with the online system include a rate at which the other user provides posts to the online system. (Paek, para 0028, The other users can also be users who have a pattern of explicit actions in common (e.g., share a common behavior pattern) with the particular user, where these actions are in response to viewing a social newsfeed.  Various patterns of explicit actions can be measured to determine such a commonality.  One exemplary pattern of explicit actions that can be measured is the frequency (i.e., rate) by which a given user posts their own content (such as a comment, among other things) in response to viewing their social newsfeed).
As to claims 4 and 15,
The combination of Marra and Paek teaches the historical interactions with the online system include an amount of user feedback received on posts posted by the other user (Paek, para 0028, The other users can also be users who have a pattern of explicit actions in common (e.g., share a common behavior pattern) with the particular user, where these actions are in response to viewing a social newsfeed.  Various patterns of explicit actions can be measured to determine such a commonality.  One exemplary pattern of explicit actions that can be measured is the frequency by which a given user posts their own content (such as a comment,(i.e., feedback) among other things) in response to viewing their social newsfeed.  Another exemplary pattern of explicit actions that can be measured is the types of links a given user selects in response to viewing their social newsfeed.  Yet another exemplary pattern of explicit actions that can be measured is the types of newsfeed data elements a given user requests (i.e., feedback) more detail about in response to viewing their social newsfeed).
As to claim 5,
The combination of Marra and Paek teaches the feedback is selected from a group consisting of: comments on a post, shares of a post, likes of a post, and hides of a post (Paek, para 0028, The other users can also be users who have a pattern of explicit actions in common (e.g., share a common behavior pattern) with the particular user, where these actions are in response to viewing a social newsfeed.  Various patterns of explicit actions can be measured to determine such a commonality.  One exemplary pattern of explicit actions that can be measured is the frequency by which a given user posts their own content (such as a comment,(i.e., feedback) among other things) in response to viewing their social newsfeed.  Another exemplary pattern of explicit actions that can be measured is the types of links a given user selects in response to viewing their social newsfeed.  Yet another exemplary pattern of explicit actions that can be measured is the types of newsfeed data elements a given user requests (i.e., feedback) more detail about in response to viewing their social newsfeed). 
As to claims 10 and 22,
The combination of Marra and Paek teaches increasing the ranking of the candidate post associated with the disengaged user further comprises: 
determining that the disengaged user has a higher neediness value than another disengaged user (Paek, para 0024, The SNT technique embodiments described herein are advantageous for a variety of reasons including, but not limited to, the following.  The SNT technique embodiments sort and prioritize the data elements within the social newsfeed that is being delivered to the user, thus reducing the quantity and enhancing the quality of the newsfeed data elements that are delivered to the user at any given point in time.  In other words, the SNT technique embodiments deliver to the user just the newsfeed data elements that are predicted to have a high degree of importance to the user (e.g., the data elements that they find to be newsworthy, or useful, or interesting, or relevant, or any combination thereof). Note: newsfeed data elements are delivered based on a high degree of importance to the disengaged user); and 
ranking the candidate post associated with the disengaged user higher than a post of the other disengaged user based on the higher neediness value, the higher ranked post being presented in the newsfeed above the post of the other disengaged user (Paek, para 0024, The SNT technique embodiments sort and prioritize the data elements within the social newsfeed that is being delivered to the user, thus reducing the quantity and enhancing the quality of the newsfeed data elements that are delivered to the user at any given point in time.  In other words, the SNT technique embodiments deliver to the user just the newsfeed data elements that are predicted to have a high degree of importance to the user (e.g., the data elements that they find to be newsworthy, or useful, or interesting, or relevant, or any combination thereof).
As to claims 12 and 20,
The combination of Marra and Paek teaches ranking the candidate posts comprises: ranking the candidate posts such that candidate posts having higher expected value scores have a higher position in the ranking (Paek, para 0037, ranking based on prescribed dimension, Examples of these prescribed dimensions include, but are not limited to, shareability (sort the data elements by the prediction of how likely the particular user is to share them with their online friends), comment-worthiness (sort the data elements by the predicted worthiness to the particular user of comments they may include) and link-interestingness (sort the data elements by the predicted interestingness to the particular user of links they may include). 

Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Marra” and in view of Kendal et al., US 20090119167 A1 (hereinafter “Kendall”).
As to claims 6 and 16,
Marra teaches the invention as claimed above, Marra does not explicitly teach the historical interactions with the online system include an elapsed time between a current time and a time when the other user established an account with the online system.
However, Kendall teaches the historical interactions with the online system include an elapsed time between a current time and a time when the other user established an account with the online system (Kendall, para 0056, each of the member profile store 305, the group store 310, the event store 315, the application data store 320, and the transaction store 325 stores a data structure to manage the data for each instance of the corresponding type of object maintained by the website 100. The data structures comprise information fields that are suitable for the corresponding type of object. (For example, the event store 315 contains data structures that include the time and location for an event, whereas the member profile store 305 contains data structures with fields suitable for describing a member's profile.) When a new object of a particular type is created (i.e., establish an account with the online system), the website 100 initializes a new data structure of the corresponding type, assigns a unique object identifier to it, and begins to add data to the object as needed). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Marra by uitilizing the member profile store information to deliver content that is most likely to be relevant to each member. For example, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reference Jackson et al. (US 8,606,792 B1) discloses a method for recommending posts in a messaging service to users that do not subscribe to an author of the post, and for scoring authors of posts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




5/27/2021

/NARGIS SULTANA/Examiner, Art Unit 2164